Citation Nr: 9934811	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-13 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to an increased evaluation for postoperative 
right shoulder impingement syndrome, to include restoration 
of a 10 percent rating, currently evaluated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to June 1969 and from August 1973 to December 1992.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1995, by the Winston-Salem, North Carolina Regional Office 
(RO), which reduced the evaluation for the veteran's service-
connected right shoulder disorder from 10 percent to 0 
percent, effective January 9, 1995; this rating action also 
denied service connection for degenerative disc disease of 
the cervical spine.  The notice of disagreement with this 
determination was received in September 1995.  The statement 
of the case was issued in October 1995.  The substantive 
appeal was received in April 1996.  A VA compensation 
examination was conducted in March 1997.  A supplemental 
statement of the case was issued in April 1998.  The appeal 
was received at the Board in September 1999.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in October 1999.  

For reasons that will be set forth below, the issue of 
entitlement to an increased evaluation for postoperative 
right shoulder impingement syndrome, to include restoration 
of a 10 percent rating, will be addressed in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of degenerative disc 
disease of the cervical spine.  



2.  Degenerative disc disease of the cervical spine was not 
manifested in service or within the first post-service year, 
and the record contains no competent evidence that any 
current arthritis of the cervical spine is related to an 
inservice injury or disease.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
degenerative disc disease of the cervical spine is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The records reflect that the veteran had two periods of 
active duty.  The service medical records for the first 
period of service, including the enlistment examination of 
April 1966 and the separation examination of May 1969, are 
completely negative with respect to any complaints or 
findings of a cervical spine disorder, including degenerative 
disc disease.

VA compensation examinations conducted in September 1969 and 
August 1972 reflect evaluation solely for the residuals of a 
gunshot wound to the right forearm.  These records reflect no 
complaints or findings of a cervical spine disorder.

The service medical records for the second period of service 
indicate that the veteran was seen November 1991 for 
complaints of neck pain since June 1991; upon examination, 
range of motion in the cervical spine was within normal 
limits.  The assessment was right scapula and neck pain since 
June 1991.  In May 1992, the veteran underwent clinical 
evaluation of the neck which revealed a full range of motion; 
no radiculopathy was noted.  X-ray study of the cervical 
spine was negative for any pathology.  No pertinent diagnosis 
was reported.  

A VA compensation examination conducted in April 1993 
reflects evaluation of several disabilities.  The report of 
this examination was negative for any complaints or findings 
of a cervical spine disorder, to include degenerative disc 
disease.  

The veteran's application for service connection for a 
cervical spine disorder, on VA Form 21-526, was received in 
January 1995.  Submitted in support of his claim were private 
treatment reports dated from May 1994 to June 1994.  During a 
clinical visit in May 1994, it was noted that the veteran had 
a history of pain in the right neck and shoulder region for 
several years.  The veteran indicated that he had undergone a 
subacromial decompression in the spring of 1993, but still 
had right neck pain radiating into the trapezius region.  He 
stated that he had sustained no neck injury of which he was 
aware, and that he was not currently taking any medications.  
On examination, he had a full range of neck motion.  There 
was mild tenderness over the right trapezius and cervical 
paravertebral muscles, but no spasm.  X-ray study of the 
cervical spine showed a mild amount of degenerative disc 
disease, with some osteophyte formation anteriorly and 
posteriorly at C5-C.  The pertinent diagnosis was neck and 
right trapezius pain secondary to cervical degenerative disc 
disease.  Physical therapy was prescribed.  

The veteran again underwent a VA compensation examination in 
February 1995, at which time it was noted that he had had an 
arthroscopic munford procedure on his right shoulder, for 
pain, that never completely resolved and still persisted.  It 
was indicated that he had had mostly pain and discomfort in 
the lower neck and upper right shoulder area; he denied any 
numbness or tingling in his upper extremities.  He also had 
some decreased range of motion, and his primary problem with 
his neck was that he had had to alter his lifestyle somewhat 
in that he had to decrease some of his activities.  On 
examination, he had 5/5 muscle strength for the upper 
extremity for all muscle groups.  No muscle atrophy was noted 
in the upper extremities.  He had a full range of motion in 
the cervical spine, except for a slight decrease in the right 
lateral rotation by approximately 5 degrees as well as right 
lateral bending by approximately 10 degrees.  He had some 
reproduction of pain in the lower neck and right upper 
shoulder, with downward stress on the head with right lateral 
bending.  X-ray study of the cervical spine revealed minimal 
narrowing of C5-C6, intervertebral disc space noted; cervical 
spine was otherwise unremarkable.  

The veteran was afforded another VA examination in March 
1997, at which time it was noted that his principal complaint 
was that he had symptoms from the neck.  It was noted that 
the veteran was not certain when he first had symptoms in the 
neck or from driving, but believed that he had symptoms while 
still in service.  He did not describe any injury or critical 
event from which his symptoms were derived.  His principal 
complaint was that extreme motion of the neck caused 
discomfort from the neck across the posterior aspect of the 
right trapezius onto the latissimus musculature.  He also 
indicated that he had trouble with certain posture, and 
sleeping caused soreness about the neck.

Upon clinical evaluation, it was noted that the veteran's 
posture was good, with preservation of the normal curvature 
of the spine; he was obviously comfortable.  He had no 
obvious deformity.  Muscles of the back of the neck and the 
lateral aspect of the shoulder showed no atrophy and no 
deformity; they were neither tense nor tender on examination.  
The veteran's forward flexion was present and, with effort, 
he could place the chin on the chest at 30 degrees, left 
lateral flexion was accomplished to 20 degrees; he had some 
discomfort on the right posterior side of the neck, right 
lateral flexion was accomplished to 25 degrees.  He rotated 
to the left to 25 degrees, and this with some slight 
discomfort over his right posterior shoulder.  Rotation to 
the right was accomplished to 25 degrees without discomfort.  
Motion of the neck was strong against resistance, without 
weakness.  X-ray study of the cervical spine revealed minimal 
degenerative changes at the C-6/7 level.  The pertinent 
diagnosis was degenerative disk disease, cervical spine.  




II.  Legal analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§ 3.303(a)(1999).  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d)(1999).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" disorder where:
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (1999)) and the veteran currently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumption period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose v. 
West, 11 Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 
488, 495-98 (1997).  

However, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one that is plausible.  If the veteran has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim, as any such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A 
well-grounded claim requires more than mere allegation; the 
claimant must submit supporting evidence.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a). Lathan v. Brown, 7 Vet. App. 359 
(1995).  In order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in service injury or 
disease and the current disability (medical evidence.) Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

The record reflects that the veteran has a current cervical 
spine disability, specifically, degenerative disc disease.  
However, a well-grounded claim also requires competent 
evidence of a an injury or disease in service, and a medical 
nexus between such occurrence and the current disability.  

In this regard, the Board notes that, although the service 
medical records reflect a finding of neck pain, there is no 
medical evidence of any cervical spine disability, to include 
arthritis, during the veteran's active duty.  The disorder 
was first shown, medically, in May 1994, beyond the one-year 
presumption period.  Private treatment reports reflect a 
diagnosis of neck and right trapezius pain secondary to 
cervical degenerative disc disease, but none of the treatment 
records links a cervical spine disability with any events in 
service.  Significantly, there is no medical evidence 
relating the veteran's present cervical disorder to an injury 
in service.  

The veteran has reported having neck pain since service.  
However, there are no medical opinions contained in any of 
the veteran's post-service medical records relating his 
current degenerative disc disease of the cervical spine to 
any inservice finding or event, or to the post-service 
symptomatology.  In this case, the only evidence showing an 
etiological relationship, or nexus, between his currently 
manifested arthritis and any incident in service that 
occurred while he was on active duty consists of the 
veteran's own unsubstantiated assertions.  We note, however, 
that the veteran's own opinion that his currently diagnosed 
degenerative disc disease of the cervical spine is related to 
service is insufficient to support a claim for service 
connection, since he lacks the medical knowledge and 
expertise to proffer such a judgment.  See Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

Without competent (medical) evidence of a nexus between the 
current disability and service, the claim is not well 
grounded.  See Epps and Caluza, supra.  As a result, VA is 
under no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

The RO appears to have denied that veteran's claim on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the United States Court of Appeals 
for Veterans Claims has held that "when a RO does not 
specifically address the question whether a claim is well-
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  See Meyer v. 
Brown, 9 Vet.App. 425, 432 (1996).  Furthermore, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to submit a well-grounded claim for 
service connection for the claimed condition, and the reasons 
why his current claim is inadequate.  See Robinette v. Brown, 
8 Vet.App. 69, 77-78 (1995).  


ORDER

The appeal for entitlement to service connection for 
degenerative disc disease of the cervical spine is denied, on 
the basis that the claim is not well grounded.  


REMAND

A preliminary review of the record reveals that the veteran 
submitted a notice of disagreement in September 1995, with 
regard to the June 1995 rating action, which had reduced the 
evaluation for his service-connected right shoulder disorder 
from 10 percent to 0 percent, effective January 9, 1995.  A 
review of the statement of the case dated in October 1995, 
and the subsequent supplemental statement of the case dated 
in June 1998, indicates that the case was developed by the RO 
as an appeal for an increased evaluation for the service-
connected disability.  

In this regard, the Board notes the controlling regulation 
provides that, where the reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in 38 C.F.R. § 3.105(h), if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).  

In addition, 38 C.F.R. § 3.105(h) provides, in pertinent 
part, that the beneficiary will be informed of the 
opportunity for a predetermination hearing, provided a 
request for such hearing is received within 30 days from the 
day of notice, and that, if a predetermination hearing is not 
requested, the final rating will be based solely on the 
evidence of record.  Where a reduction is found warranted 
following consideration of any additional evidence submitted, 
the effective date of final action shall be the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires.  

The record certified to the Board for appellate review does 
not reflect that the veteran was notified of a proposed 
reduction, and of his right to contest the reduction.  
Although the veteran submitted a notice of disagreement with 
the reduction, as noted above, he was not provided with the 
text of 38 C.F.R. § 3.105(e) concerning reduction of 
evaluations in compensation matters, in either the October 
1995 statement of the case or the June 1998 supplemental 
statement of the case.  This raises the question of "whether 
the [reduction in rating] without the proper adherence to the 
regulatory framework trumped his rights and deprived him of 
the opportunity to respond to the reduction."  Kirwin v. 
Brown, 8 Vet.App. 148, 156 (1995).  See also Peyton v. 
Derwinski, 1 Vet.App. 282, 286 (1991) ("This is a rating 
reduction case, not a rating increase case.").

Significantly, the regulations provide that a statement of 
the case must be complete enough to allow the veteran to 
present written and/or oral arguments before the Board.  In 
pertinent part, it must contain a summary of the applicable 
laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination.  38 C.F.R. § 19.29(b).  The failure to provide 
the veteran with the language of section 3.105(e), the 
regulatory provision governing reductions of compensation 
evaluations, which is the focal point of the issue in this 
case, is a procedural defect requiring remand.  See 38 C.F.R. 
§§ 19.9, 19.31.  

Moreover, the issue of whether the veteran's evaluation for 
postoperative right shoulder impingement syndrome was 
properly reduced is inextricably intertwined with the issue 
of entitlement to an increased evaluation for that same 
disability.  As the rating reduction issue has not been 
adjudicated or developed for appellate consideration at this 
time, the Board is unable to adjudicate the veteran's 
increased evaluation issue.  



In light of the above, and in order to give the veteran all 
due process and every consideration with respect to the 
present appeal, it is the Board's opinion that further 
development is necessary.  Accordingly, this case is hereby 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to identify 
all sources of recent treatment received for his 
service-connected right shoulder disorder, and to 
furnish signed authorizations for release to the 
VA of private medical records in connection with 
each non-VA source he identifies.  Copies of the 
medical records from sources he identifies, 
including VA records, not already in the claims 
folder, should then be requested.  All records 
obtained should be associated with the claims 
folder.  

2.  The RO should then schedule the veteran for a 
VA orthopedic examination to determine the current 
extent of his service-connected postoperative 
right (major) shoulder impingement syndrome.  The 
claims folder and a copy of this Remand must be 
made available and reviewed by the examiner prior 
to the examination.  All necessary tests should be 
conducted, including X-rays, etc., as may be 
deemed necessary by the examiner.  The examiner 
should review the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and include a 
detailed account of all manifestations of any 
right shoulder disorder found to be present.  The 
examiner should provide a complete rationale for 
all conclusions reached.  The examiner is also 
specifically requested to provide a complete and 
detailed discussion with respect to any weakness; 
instability; effusion; fatigability; 
incoordination; restricted movement; or pain on 
motion.  The examiner should provide a description 
of the effect, if any, of the veteran's pain on 
the function and movement of his right shoulder.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (1999) (functional loss may be due 
to pain, supported by adequate pathology).  

3.  The RO should review the entire evidentiary 
record and determine whether the June 1995 rating 
decision, which reduced the schedular evaluation 
for the veteran's service-connected postoperative 
right shoulder impingement from 10 percent to 
noncompensably disabling, was proper.  The 
provisions of 38 C.F.R. §§ 3.103, 3.105 (1999) 
must be specifically considered.  

4.  If any of the determinations remain adverse to 
the veteran, both he and his representative should 
be furnished a supplemental statement of the case 
which summarizes the pertinent evidence, fully 
cites the applicable law and regulations, 
including 38 C.F.R. §§ 3.105, 4.40 (1999), and 
reflects detailed reasons and bases for the 
decision reached.  They should then be afforded a 
reasonable time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he is notified.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of the REMAND are to obtain 
additional development and to accord the veteran due process 
of law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







